Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of April 22, 2013, by and between SoupMan, Inc. , a Delaware
corporation having its principal office at 1110- South Ave., Suite 100, Staten
Island, NY 10314 (hereinafter referred to as the "Company"), and Lloyd Sugarman,
currently residing at 115A —Pratt Street, Providence, Rhode Island (hereinafter
referred to as "Executive").
 
W I T N E S S E T H
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, pursuant to the terms and conditions hereof;
 
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:
 
1.      EMPLOYMENT. The Company hereby employs Executive and Executive hereby
agrees to be employed by the Company, subject to the terms and conditions
hereinafter set forth.
 
2.      TERM. The initial term of this Agreement shall begin on the date hereof
(the "Em­ployment Date") and shall continue for a period of (3) three years,
subject to prior termination in accordance with the terms hereof. In the event
that 80% of the sales projected for 2013 and/or any year thereafter are
achieved, the term of this Agreement shall automatically extend in each such
case for an additional one year. Thereafter, the term of this Agreement may be
extended for such additional period or periods as shall be mutually agreed to in
writing by Executive and the Company.
 
3.      DUTIES. Executive shall serve as the Chief Executive Officer of the
Company, with duties and responsibilities commensurate with that position, which
shall include, but not be limited to, managing the day-to-day business of the
Company, lead the capital financing efforts for the Company and drive the
franchise and branded business. In addition, Executive will be involved in
hiring the day-to-day management staff and approving expenditures over $50,000.
In the performance of his duties, Executive shall comply with the policies of
and be subject to the reasonable direction of the Board of Directors of the
Company. Executive's principal place of employment shall be in the New York
Metropolitan area and notwithstanding that Executive shall be required to travel
in the course of performing his duties. He shall not be required to move his
permanent residence but commits to be in the Staten Island, New York office at
least once per week and as needed. Executive shall serve on the Board of
directors of the Company and attend all meetings of the Board.
 
The Executive agrees to devote his full-time working efforts to the performance
of the business of the Company and of any of its subsidiaries by which he may be
employed. It shall not be a violation of this Agreement for Executive to (a)
serve on corporate, civic, charitable and professional boards and committees,
(b) manage personal investments and businesses so long as they do not materially
interfere with the performance of Executive's duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
4.      COMPENSATION. As compensation for the services to be rendered by
Executive hereunder, the Company agrees to pay or cause to be paid to Executive,
and Executive agrees to accept, an annual salary of $150,000.00, payable in
bi-weekly installments, and an annual bonus of up to $50,000, payable 30 days
after the close of each year if the sales projection:5 established by the Board
of Directors at the beginning of each year are met (Sales projections as
approved by the Company for 2013 and 2014 are attached as Exhibit 1. The bonus
is payable on a pro-rata basis if 80% of the projections are achieved). The
Company shall also pay Executive the greater of $500 or 5% bonus for each
co-branded franchise or franchise sold during the Executive's employment with
Company. The salary mentioned above shall be initially paid at the rate of
$75,000 until $2,000,000 in capital is raised. The unpaid salary shall accrue
until such time as the above minimum funding happens at which time the accrued
unpaid salary shall be paid.
 
Executive shall be granted 1,500,000 shares of common stock of the Company which
shall vest as follows:
 
(i)            300,000 shares on signing
(ii)           300,000 shares on the first anniversary of this agreement;
(iii)         300,000 shares on the second anniversary of this agreement;
(iv)          300,000 shares on the third anniversary of this agreement;
(v)           300,000 shares upon the company being funded with at least $2
million.
 
Additional Sales Incentive: Executive shall be entitled to receive an additional
bonus of 10,000 shares of Common Stock of the Company for each incremental
$1,000,000 in net sales annually of the Company during the term of this
agreement up to net sales of $50 million annually making the maximum bonus
attainable 500,000 shares.
 
5.      EMPLOYEE BENEFITS. During the period Executive is employed hereunder,
Exec­utive shall be permitted to participate in all pension plans, stock option
plans and similar benefits that are now or may become available to the other
senior executives of the Company. During the period Executive is employed
hereunder, Executive shall be entitled to 4 weeks paid vacation per year. The
Company may obtain and maintain during Executive's employment, at its option and
expense, "key man" life insurance on the life of Executive in an amount of
$2,000,000. Executive shall be entitled to designate the beneficiary of $500,000
of such insurance.
 
6.      REIMBURSEMENT OF EXPENSES. During the period Executive is employed
hereunder, the Company shall reimburse Executive for reasonable and necessary
out-of-pocket expenses advanced or expended by Executive or incurred by him for
or on behalf of the Company in connection with his duties hereunder in
accordance with its customary policies and practices.
 
7.      CAR ALLOWANCE. During the period Executive is employed hereunder,
Ex­ecutive shall be entitled to a car allowance of $600 per month.
 
 
2

--------------------------------------------------------------------------------

 
 
8.      TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.
 
(a)        The Executives employment hereunder may be terminated at any time
upon written notice by the Company, upon the occurrence of any of the following
events during the term of this agreement:
 
(i)         the death of Executive;
 
(ii)        the disability of Executive (as defined in paragraph (b); For
purpos­es hereof, the term "disability" shall mean the inability of Executive,
due to illness, acci­dent or any other physical or mental incapacity, to perform
his duties in a normal manner for a period of two (2) months (whether or not
consecutive) in any twelve (1 2) month pe­riod during the term of this
Agreement. or
 
(iii)       the determination that there is cause (as hereinafter defined) for
such termination. For purposes hereof, "cause" shall mean and be limited to, if
one of the fol­lowing events should occur during the employment term:
 
(A)       Executive is convicted in a court of law of a (i) felony or (i:i) any
crime or offense involving material misuse or misappropriation of money or other
prop­erty of Company; or
 
(B)        Executive breaches a material provision of this Agreement and such
breach continues for a period of thirty (30) days after written notice of such
breach is given to Executive by Company.
 
(b)        Executive may resign from his employment without good reason by
notice to the Company at least sixty (60) days prior to the date of termination.
 
(i)         Executive shall have the right to terminate Executive's employment
hereunder at any time for good reason. For purposes hereof, "good reason" shall
mean, a reasonable determination by Executive that material breach by the
Company of the terms of this Agreement has occurred, which breach is not cured
promptly after notice thereof from Executive;
 
(c)      In the event that Executive's employment is terminated by Executive for
any reason other than good reason, Executive will be entitled to only his
accrued salary through the date of termination and nothing more.
 
(d)      In the event that Executive's employment is terminated by Executive for
good reason, the Company shall (1) pay to Executive, within thirty (30) days
after the date of termina­tion, any accrued base salary, bonus, vacation pay,
expense reimbursement and any other entitlements under this Agreement to the
extent not previously paid and (ii) continue to provide benefits to Executive at
least equal to those which would have been provided to him in accord- ance with
the plans, programs, practices and policies which are applicable to other senior
executives ("Welfare Benefit Continuation").
 
 
3

--------------------------------------------------------------------------------

 
 
(e)      If Executive's employment is terminated by reason of Executive's death,
this Agreement shall terminate without further obligation other than payment of
all obligations to the date including the pro rata stock allocation for that
year plus the proceeds of the life insurance if a policy is in effect.
 
 (f) If Executive's employment is terminated by reason of Executive's
disability, this Agreement shall terminate without further obligation other than
payment of (i) accrued obligations including the pro rata stock allocation for
that year (ii) Welfare Benefit Continuation and (iii) Executive's base salary
for a period of three months following termination.
 
9.      REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.
 
The Executive represents and warrants that he is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts, restrictive covenants or other restrictions preventing the
performance of his duties hereunder_
 
10.    NON-COMPETITION.
 
 (a)      Executive agrees that during his term and upon expiration of or
termination for any reason of this agreement or if he leaves the employ of the
Company for any reason, for a period of one (1) year from the date of such
termination of employment, he will not directly or indirectly, as owner,
partner, joint venture, stockholder, employee, broker, agent, principal,
trustee, corporate officer or director, licensor or in any capacity whatsoever
engage in, become financially interested in, be employed by, render consulting
services to, or have ar.Ly connection with, any business which is involved in
the marketing or selling of primarily soup products. ("Competitive Business"),
or solicit, call on or induce others to solicit or call on, directly or
indirectly, any customers of the Company for the purpose of inducing them to
purchase or sell a soup product or service which may compete with any soup
product or service of the Company;
 
 (b)      If any portion of the restrictions set forth in paragraph (a) should,
for any rea­son whatsoever, be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.
 
 (c)      Executive declares that the foregoing territorial and time limitations
are rea­sonable and properly required for the adequate protection of the
business of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
11.     NON-DISCLOSURE OF CONFIDENTIAL INFORMATION; INVENTIONS.
 
 (a) Executive shall not, during the term of this Agreement, and at any time
fol­lowing termination of this Agreement, directly or indirectly, disclose or
permit to be known, to any person, firm or corporation, any confidential
information acquired by him during the course of or as an incident to his
employment hereunder, relating to the Company or any of its subsidiaries, the
directors of the Company or its subsidiaries, any client of the Company or any
of its subsidiaries, or any corporation, partnership or other entity owned or
controlled, directly or indirectly, by any of the foregoing, or in which any of
the foregoing has a beneficial interest, including, but not limited to, the
business affairs of each of the foregoing. Such confidential information shall
include, but shall not be limited to, proprietary information, trade secrets,
know-how, market studies and forecasts, competitive analyses, the substance of
agreements with clients and others, client lists and any other documents
embodying such confidential information. Confidential information shall not
include information which: (i) is or becomes part of the public domain without
breach of this Agreement; (ii) was known by Executive on a non-confidential
basis prior to disclosure by the Company; (iii) is independently received by
Executive without the use of confidential information; or (iv) is explicitly
approved for release by written authoriza­tion of the Company. It shall not be a
breach of the terms of this Agreement if Executive discloses confidential
information that it is legally required to disclose provided that Executive
promptly notifies the Company of such requirement and, if requested by the
Company, reasona­bly cooperates in the Company's efforts to prevent or limit
such disclosure.
 
 (b) All information and documents relating to the Company, its affiliates as
here­inabove described (or other business affairs) shall be the exclusive
property of the Company, and Executive shall use his best efforts to prevent any
publication or disclosure thereof Upon termination of Executive's employment
with the Company, all documents, records, reports, writings and other similar
documents containing confidential information, including copies thereof, then in
Executive's possession or control shall be returned and left with the Company.
Any inventions, discoveries, concepts or ideas, or expressions thereof, whether
or not subject to patents, copyrights, trademarks or service mark protections,
and reduced to practice, which are conceived or developed by Executive for the
Company which relate to or result from the actual business, work, research or
investigation of the Company shall be the sole and exclusive property of the
Company. Executive will do all things reasonably requested by the Company to
assign to and vest in the Company the entire right, title and interest to any
such inventions, discoveries, concepts, ideas or expressions thereof.
 
14.     RIGHTS UPON BREACH. Executive recognizes that the services to be
rendered by him hereunder are of a special, unique, unusual, extraordinary and
intellectual character involving skill of the highest order and giving them
peculiar value, the loss of which cannot be adequately compensated for in
damages. In the event of a breach of this Agreement by Executive, the Company
shall be entitled to injunctive relief, without the obligation of posting a
bond, or any other legal or equitable remedies. The remedies provided in this
Agreement shall be deemed cumulative and the exercise of one shall not preclude
the exercise of any other remedy at law or in equity for the same event or any
other event.
 
15.     AMENDMENT OR ALTERATION. No amendment or alteration of the terms of this
Agreement shall be valid unless made in writing and signed by both of the
parties hereto.
 
16.     GOVERNING LAW. This Agreement shall be governed in all respects by the
laws of the State of New York. Executive and the Company hereby irrevocably
consent to the jurisdiction of any New York State or Federal court located in
Staten Island over any action or proceeding arising out of any dispute between
Executive and the Company, and Executive further irrevocably consents to the
service of process in any such action or proceeding by the mailing of a copy of
such process to Executive at the address set forth above.
 
17.     SEVERABILITY. The holding of any provision of this Agreement to be
illegal, inva­lid or unenforceable by a court of competent jurisdiction shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.
 
 
5

--------------------------------------------------------------------------------

 
 
18.     NOTICES. Any notices required or permitted to be given hereunder shall
be suffi­cient if in writing, and sent by certified mail to the addresses set
forth above or such other address as either party may from time to time
designate in writing to the other, and shall be deemed given as of the date of
the delivery or mailing.
 
19.     WAIVER OR BREACH. It is agreed that a waiver by either party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by that same party.
 
20.     ENTIRE AGREEMENT AND BINDING EFFECT. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, heirs, distributees, successors and assigns.
 
21.     ASSIGNMENT. This Agreement may not be transferred or assigned by either
party without the prior written consent of the other party.
 
22.     SURVIVAL. The termination of Executive's employment hereunder shall not
affect the enforceability of Sections 11, 12, 13 and 14 hereof.
 
23.     FURTHER ASSURANCES. The parties agree to execute and deliver all such
further instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement.
 
24.     HEADINGS. The Section headings appearing in this Agreement are for
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.
 
25.     COUNTERPARTS. This Agreement may be executed in any number of
counter­parts, each of which shall be an original, but all of which together,
shall constitute one instru­ment.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

    SOUPMAN, INC.                 By: 
/s/ Arnold Casale
 
 
   
Arnold Casale
CEO
           
/s/ Lloyd Sugarman
   
/s/ Robert N. Bertrand
 
Lloyd Sugarman
   
Robert N. Bertrand
 
Executive
    President & CFO  

 
 
6

--------------------------------------------------------------------------------